          Case 8-19-08121-ast          Doc 7      Filed 09/24/19        Entered 09/24/19 12:31:02




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
                                                              )
                                                                        Chapter 11
                                                              )
                                                              )
                                                                        Case No. 19-76260 (AST)
                                                              )
 In re:                                                                 Case No. 19-76263 (AST)
                                                              )
                                                                        Case No. 19-76267 (AST)
                                                              )
 Absolut Facilities Management, LLC, et al.,                            Case No. 19-76268 (AST)
                                                              )
                                                                        Case No. 19-76269 (AST)
                                                              )
                                    Debtors. 1                          Case No. 19-76270 (AST)
                                                              )
                                                                        Case No. 19-76271 (AST)
                                                              )
                                                                        Case No. 19-76272 (AST)
                                                              )
                                                              )
                                                                        (Jointly Administered)
                                                              )
                                                              )
 6060 Armor Road, LLC,                                        )
                                                              )
                                     Plaintiff,
                                                              )
                                                              )
           v.                                                 )         Adv. Pro. No. 19-08121 (AST)
                                                              )
 Absolut Facilities Management, LLC and Absolut
                                                              )
 Center for Nursing and Rehabilitation at Orchard
                                                              )
 Park, LLC
                                                              )
                                    Defendants.               )
                                                              )

                     ORDER REQUIRING DEFENDANTS’ RESPONSE TO
                        PLAINTIFF’S APPLICATION FOR ENTRY
                        OF A TEMPORARY RESTRAINING ORDER

          Upon the Plaintiff’s Application for the Entry of Orders Granting a Temporary Restraining

Order and Preliminary Injunction Enjoining Defendants from Implementing Unapproved Plan of

Closure Prior to Approval Under 11 U.S.C. § 363 (the “Application”) [dkt item 3] and the

Declaration of George P. Angelich in connection therewith [dkt item 4], seeking entry of an order



1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
       Case 8-19-08121-ast       Doc 7     Filed 09/24/19     Entered 09/24/19 12:31:02




scheduling a hearing and shortening the notice period to consider the Application; it is hereby

ORDERED that:

              1.       Plaintiff shall serve the Application and a copy of this Order via email (in

electronic pdf format) to counsel of record to Defendants Absolut Facilities Management, LLC

and Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC and the Office of the

United States Trustee for the Eastern District of New York via email by September 24, 2019 at

2:00 p.m. (prevailing Eastern Time).

              2.       Defendants shall file a response or objection to the portion of the

Application seeking a temporary restraining order and other immediate relief on or before

September 25, 2019 at 4:00 p.m. (prevailing Eastern Time) and serve same upon the attorneys

for Plaintiff, Arent Fox LLP, 1301 Avenue of the Americas, Floor 42 New York, New York, 10019

(Attn.: George P. Angelich), george.angelich@arentfox.com; with a courtesy copy to the Office

of the United States Trustee for the Eastern District of New York, Alfonse D’Amato Federal

Courthouse, 560 Federal Plaza, Central Islip, New York 11722-4456 (Attn.: Christine H. Black,

Esq.), Christine.H.Black@usdoj.gov.

              3.       The Court will then determine the date and time for a hearing on the

temporary restraining order request as set out in the Application.




                                                               ____________________________
 Dated: September 24, 2019                                              Alan S. Trust
        Central Islip, New York                                United States Bankruptcy Judge

                                                 2
